DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwamoto US 2018/0312361 (“Iwamoto”).
 	Regarding claim 1, Iwamoto disclosed a knockdown apparatus for a finisher, comprising: 
 	a register tray (32); 
 	a paddle (42) coupled to a rotatable shaft (41) to compile a recording medium toward an end of the register tray (paragraph 0043); and 
 	a knockdown device (5), provided above the register tray, to rotate to apply a downward force to the recording medium while the recording medium is in the register tray to decrease a curl in the recording medium (paragraph 0045).
 	  Regarding claim 2, Iwamoto disclosed a rotation axis (52) of the knockdown device is eccentric to a rotation axis of the rotatable shaft (Figure 5).  
 	Regarding claim 3, Iwamoto disclosed the knockdown device is to contact a leading edge of the recording medium to apply the downward force to the recording medium while the recording medium is in the register tray (see at least paragraphs 0051, 0052, and Figure 7).
 	Regarding claim 4, Iwamoto disclosed an upper paper guide (see at least Figures 1 and 3) provided above the register tray, 
 	wherein the knockdown device includes: 
 	a first end (51) coupled to the upper paper guide such that the knockdown device rotates about the first end (at 52), and 
 	a second end including at least one of a roller wheel or a rib (53), and 
 	the at least one of the roller wheel or the rib is to contact the recording medium to apply the downward force to the recording medium when the knockdown device rotates (see at least Figure 5).  
 	Regarding claim 5, Iwamoto disclosed an upper paper guide provided above the register tray (see at least Figures 1 and 3), wherein the knockdown device includes: 
 	a body (seen in at least Figure 5) elongated in an outward direction perpendicular to a rotation axis of the rotatable shaft , 
 	a first end (51) of the body coupled to a portion of the upper paper guide such that the knockdown device rotates about the first end, and a second end (53) of the body to, when the knockdown device rotates, contact the recording medium to apply the downward force to the recording medium.  
 	Regarding claim 6, Iwamoto disclosed a cam (45) coupled to the rotatable shaft (Figure 3), wherein the knockdown device includes: a body, elongated in a direction parallel to a rotation axis of the rotatable shaft, to contact the recording medium and apply the downward force to the recording medium when the knockdown device rotates, and an arm having a first end coupled to the body and a second end to contact the cam such that when the cam rotates the knockdown device rotates (see at least Figures 3, 4, and 6).  
	Regarding claim 10, Iwamoto disclosed a finisher, comprising: a main body having an input port to receive a recording medium and an output port to output the recording medium after a finishing operation is performed on the recording medium (see at least Figure 1); and 
 	a compiler section (3) to receive the recording medium transported from the input port along a path within the finisher and to output the recording medium to the output port, the compiler section including: 
 	a register tray (32) to accommodate the recording medium for compiling, 
 	a paddle (42) coupled to a rotatable shaft (41) to compile the recording medium toward an end of the register tray, and 
 	a knockdown device (5), provided above the register tray, to rotate to apply a downward force to the recording medium while the recording medium is in the register tray to decrease a curl in the recording medium (paragraph 0045).  
 	Regarding claim 11, Iwamoto disclosed a driving source (46) to drive rotation of the rotatable shaft; 
 	a controller to control the driving source to rotate the rotatable shaft in at least one of a forward direction to rotate the paddle in the forward direction to compile the recording medium or a reverse direction (see at least Figure 11); and 
 	a cam (45), coupled to the rotatable shaft, to contact an end of the knockdown device such that rotation of the cam causes the knockdown device to be rotated, the cam being rotatable in at least one of the forward direction or the reverse direction (as discussed above).  
 	Regarding claim 12, Iwamoto disclosed the compiler section further includes an upper paper guide provided above the register tray (see at least Figures 1 and 3), and the knockdown device includes: a first end (51) coupled to the upper paper guide such that the knockdown device rotates about the first end, and a second end including at least one of a roller wheel or a rib (53), and the at least one of the roller wheel or the rib is to contact the recording medium to apply the downward force to the recording medium when the knockdown device rotates.  
 	Regarding claim 13, Iwamoto disclosed the compiler section further includes a cam (45) coupled to the rotatable shaft, and the knockdown device includes: a body, elongated in a direction parallel to a rotation axis of the rotatable shaft, to contact the recording medium and apply the downward force to the recording medium when the knockdown device rotates (see at least Figure 5), and 
 	an arm having a first end coupled to the body and a second end to contact the cam such that when the cam rotates the knockdown device rotates (see at least Figures 3, 4, and 6).  
 	Regarding claim 14, Iwamoto disclosed a non-transitory machine readable storage comprising instructions that when executed cause at least one processor of a finisher to: control a driving source of the finisher to rotate a rotatable shaft (41) in a compiling section of the finisher in a forward direction such that a paddle (42) coupled to the rotatable shaft rotates in the forward direction to compile the recording medium in a register tray of the finisher; and to control the driving source to rotate the rotatable shaft in one of the forward direction or a reverse direction to cause a knockdown device (5) provided above the register tray to rotate to apply a downward force to the recording medium while the recording medium is in the register tray (as discussed above, see also Figures 11 and 12).  
 	Regarding claim 15, Iwamoto disclosed the non-transitory machine readable storage further comprises instructions that when executed cause the at least one processor to: control the driving source to rotate the rotatable shaft in the reverse direction after the paddle is rotated in the forward direction, to rotate a cam, coupled to the rotatable shaft, in the reverse direction thereby causing the knockdown device to rotate in the forward direction to apply the downward force to the recording medium (see at least paragraphs 0049 and 0050).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Allen et al. US 2014/0110312 (“Allen”).
Iwamoto disclosed the limitations of claim 6 as listed above and further disclosed the paddle is to rotate in the first direction to compile the recording medium together with rotation of the rotatable shaft in the first direction (paragraph 0044), the cam is to rotate in the first direction together with rotation of the rotatable shaft in the first direction (paragraph 0049), and rotation of the cam in the first direction causes the knockdown device to rotate in the first direction such that the body contacts the recording medium to apply the downward force to the recording medium (paragraphs 0050-0052).  Furthermore, a duration that the paddle contacts the recording medium to compile the recording medium toward the end of the register may be greater than a duration that the body contacts the recording medium to apply the downward force to the recording medium.
 	Iwamoto, however, does not teach using a clutch as claimed.  Allen teaches a clutch to prevent rotation of a cam in a first direction when a rotatable shaft rotates in the first direction and to permit rotation of the cam in a second direction when the rotatable shaft rotates in the second direction (paragraph 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Allen within Iwamoto to use a motor with multidirectional rotation that can limit the pressing of the sheets when pressing and manipulation is not required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizubata et al. US 9,016,681, and Matsuo US 2011/0241275 both teach similar cam operated pressing member arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653